 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6   CYNTHIA HOPSON,                                      Case No. 1:17-cv-01746-AWI-SAB

 7                   Plaintiff,                           ORDER REQUIRING DUGGAN LAW
                                                          CORPORATION TO RENOTICE MOTION
 8           v.                                           FOR LEAVE TO WITHDRAW AS
                                                          COUNSEL
 9   NOVE PLAZA, LLC, et al.,
                                                          (ECF No. 39)
10                   Defendants.
                                                          DEADLINE: OCTOBER 5, 2018
11

12          On September 27, 2018, Duggan Law Corporation, counsel for Defendants Shelly Ann

13 Diedrich, and Raymond Edward Jursnich, filed an amended notice of motion for leave to

14 withdraw as counsel for Shelly Ann Diedrich and Raymond Edward Jursnich, and to stay this

15 action in the interim. (ECF No. 39.) The amended notice incorrectly specified that the hearing

16 on such motion is to be conducted at the courthouse located in Sacramento. The hearing is in

17 fact to be conducted at the courthouse located in Fresno.

18          Based on the foregoing, IT IS HEREBY ORDERED that:

19          1.      Duggan Law Corporation shall file and serve, by October 5, 2018, an amended

20                  notice of motion specifying that the hearing on the motion for leave to withdraw

21                  as counsel for Shelly Ann Diedrich and Raymond Edward Jursnich, and to stay

22                  this action in the interim, will be conducted at the above entitled Court, in

23                  Courtroom 9 (6th Floor), located at 2500 Tulare St., Fresno CA 93721.

24
     IT IS SO ORDERED.
25

26 Dated:        October 3, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
